SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

622
CAF 10-00706
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF RUSSELL A. FERRELL, SR.,
PETITIONER-RESPONDENT,

                      V                                           ORDER

SUSAN L. FERRELL, RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

VIVIAN CLARA STRACHE, ATTORNEY FOR THE CHILDREN, BATH, FOR DANIEL F.
AND ELIZABETH F.


     Appeal from an order of the Family Court, Steuben County (Peter
C. Bradstreet, J.), entered March 4, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, awarded custody of
the subject children to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court